Johnson, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
*596Mb. Glad : I offer to stipulate that the merchandise described on the invoice as 25 bales or 300 gross yards jute webbing, Agarpara Mills make, 3%''-6% pounds per gross yards, 2 red stripes, and appraised by the Appraiser at 20.49 India rupes [sic] per gross yard, on the basis of the foreign value, has in fact a foreign value, as defined under Section 402(c), for such or similar merchandise, of 11.84 India rupes [sic] per gross yard.
Me. FitzGibbon : That is agreed to.
Me. Glad: I further offer to stipulate that the export value for such or similar merchandise was not any higher.
Me. FitzGibbon : That is agreed to.
Me. Glad : I offer to stipulate that the period in question of exportation was during June of ’58.
Me. FitzGibbon : That is agreed to.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplifications Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise described on the invoice as 25 bales or 300 gross yards jute webbing, Agarpara Mills make, Sy2 inches-6^ pounds per gross yards, 2 red stripes, appraised at 20.49 India rupees per gross yard, and that such value is 11.84 India rupees per gross yard.
Judgment will be rendered accordingly.